

Exhibit 10.1
 
AMENDMENT NO. 3 TO MANAGEMENT SERVICES AGREEMENT
 
 
 
This Amendment Number 3 to an Amended and Restated Management Services Agreement
(the “ Amendment ”) is dated as of October 3, 2014, and is between SP Corporate
Services LLC (“ SP Corporate ”), a Delaware limited liability company having an
office at 590 Madison Avenue, 32nd Floor, New York, New York 10022, and Steel
Excel Inc., a Delaware corporation (the “ Company ”), having an office at 1133
Westchester Avenue, Suite N222, White Plains, NY 10604.
 
RECITALS
 
WHEREAS, the parties have previously entered into an Amended and Restated
Management Services Agreement dated as of January 1, 2012 (the “ Agreement ”),
as amended pursuant to Amendment No. 1 dated as of April 5, 2013, and Amendment
No. 2 dated as of January 1, 2014, whereby SP Corporate furnishes certain
services to the Company and its subsidiaries; and
 
WHEREAS, the parties wish to modify the fee payable to SP Corporate by the
Company under the Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.     In Section 3.01, the amount “$8,000,000” shall be changed to read
“$8,150,000.”
 
2.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
 
 
The parties have duly executed this Amendment as of the date first above
written.
 
 
 
SP CORPORATE SERVICES LLC
 
 
STEEL EXCEL INC.
 
By:
 
 
By:
 
 
 
 
 
 
Name:    James F. McCabe, Jr.
 
 
Name:    Jack L. Howard
 
Title:      President
 
 
Title:      Principal Executive Officer
 

 


